Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-13-00096-CR
                                        No. 04-13-00097-CR

                                          Larry YOUNG,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                          Trial Court Nos. 11-1768-CR & 11-1769-CR
                      Honorable W.C. Kirkendall, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment in trial cause
number 11-1768-CR is AFFIRMED. In accordance with this court’s opinion of this date, the trial
court’s judgment in trial cause number 11-1769-CR is MODIFIED to (1) decrease the amount of
court costs assessed against appellant by $5,090.00, and (2) add 587 days of jail credit. The trial
court’s judgment in trial cause number 11-1769-CR is AFFIRMED AS MODIFIED.

       SIGNED December 18, 2013.


                                                   _____________________________
                                                   Sandee Bryan Marion, Justice